 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
 4       Olivia Aguilar-Bamaca,                               Case No.: 2:18-cv-01486-JAD-NJK
 5              Petitioner                                            Order Closing Case
 6       v.
 7       Nikita Curry, Assistant Field Office Director,
         Immigration & Customs Enforcement; et al.,
 8
                Respondents
 9
10             Petitioner Olivia Aguilar-Bamaca is a citizen of Guatemala who, along with her five-
11 year-old daughter, entered the United States without inspection to seek asylum. The two were
12 soon separated: the daughter was released to Aguilar-Bamaca’s brother in Florida while Aguilar-
13 Bamaca went through credible fear interviews to determine whether she was eligible for asylum.
14 An asylum officer and an immigration judge both found Aguilar-Bamaca ineligible, and the
15 Department of Homeland Security (DHS) began arranging for her removal to Guatemala. At
16 some point, Immigration and Customs Enforcement (ICE), a division of DHS, transferred
17 Aguilar-Bamaca to a detention facility in Southern Nevada. Concerned that she would be
18 deported without her daughter, Aguilar-Bamaca filed a habeas corpus petition in this district.1
19 Aguilar-Bamaca asserted that she was a class member under the nationwide injunction issued in
20 Ms. L. v. U.S. Immigration & Customs Enforcement, in which the U.S. District Court for the
21 Southern District of California enjoined DHS from deporting class members without first
22 reuniting them with their children.2
23             I ordered the government to respond to the petition,3 but while its response was pending,
24 Aguilar-Bamaca filed an emergency motion, informing me that ICE had transferred her to a
25
     1
26       ECF No. 1.
     2
27       Ms. L. v. U.S. ICE, 310 F. Supp. 3d 1133, 1149–50 (S.D. Cal. 2018).
     3
28       ECF No. 3.

                                                          1
 1 facility in Arizona for immediate removal and seeking a stay until I decided her petition.4 I
 2 granted the motion and set an emergency hearing.5 Meanwhile, the government filed its
 3 response, conceding that Aguilar-Bamaca was a class member under the nationwide injunction
 4 and representing that it was in the process of reunifying her with her daughter.6
 5             At the hearing on August 31, the government confirmed both points on the record and
 6 described its efforts to reunify Aguilar-Bamaca with her daughter. I extended my temporary stay
 7 of deportation for a week and ordered the government to appear for a status hearing and file a
 8 status report before the stay’s expiration.7 In its report, the government represented that it would
 9 pay for Aguilar-Bamaca’s brother and daughter to travel to a yet-to-be-determined facility where
10 mother and daughter would be reunited.8 At the status hearing, the government elaborated that it
11 was still working out the logistics but that the reunification would occur at a family detention
12 facility in Texas.9 The government again confirmed that Aguilar-Bamaca was a class member
13 under the nationwide injunction and represented that it did not intend to argue that she was “unfit
14 or present[ed] a danger to” her daughter and was thus exempt from the reunification mandate.10
15 Because reunification was underway and absent objection from Aguilar-Bamaca’s counsel, I
16 allowed my stay order to expire at the parties’ joint request but ordered the government to file a
17 final status report once reunification occurred.
18             On September 17, the government gave notice that Aguilar-Bamaca and her daughter
19 were reunited and being housed at a center in Dilley, Texas.11 Aguilar-Bamaca has made no
20
     4
21       ECF No. 5.
     5
22       ECF No. 6.

23
     6
         ECF No. 10 (“Petitioner in this matter falls within the class.”).
     7
24       ECF No. 11.
     8
25       ECF No. 15.
     9
26       ECF No. 16.
     10
27        See Ms. L., 310 F. Supp. at 1149.
     11
28        ECF No. 17.

                                                         2
 1 further filings, and I see no cause for keeping her case open; any possible relief against removal
 2 that she or her daughter may pursue is an immigration matter outside my jurisdiction.
 3         Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court CLOSE THIS
 4 CASE.
 5         Dated: October 9, 2018
 6                                                             _______________________________
                                                               U.S. District Judge Jennifer A. Dorsey
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
